
	

114 HCON 36 IH: Stop Harming Our Kids Resolution of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Ms. Speier (for herself, Ms. Bass, Mr. Blumenauer, Ms. Brownley of California, Mrs. Davis of California, Ms. DelBene, Mr. Deutch, Mr. Ellison, Ms. Esty, Mr. Farr, Mr. Grijalva, Mr. Gutiérrez, Mr. Higgins, Mr. Honda, Mr. Kildee, Ms. Lee, Mr. Ted Lieu of California, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. McDermott, Ms. McCollum, Mr. Murphy of Florida, Mrs. Napolitano, Mr. Peters, Mr. Pocan, Ms. Schakowsky, Mr. Schiff, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Takano, Ms. Tsongas, Ms. Velázquez, Mr. Welch, and Mr. Sean Patrick Maloney of New York) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that conversion therapy, including efforts by mental health
			 practitioners to change an individual’s sexual orientation, gender
			 identity, or gender expression, is dangerous and harmful and should be
			 prohibited from being practiced on minors.
	
	
 Whereas being lesbian, gay, bisexual, transgender, or gender nonconforming is not a disorder, disease, illness, deficiency, or shortcoming;
 Whereas the American Psychological Association’s 2008 resolution on Transgender, Gender Identity, and Gender Expression Non-discrimination states that discrimination and prejudice against people based on their actual or perceived gender identity or expression detrimentally affects psychological, physical, social, and economic well-being;
 Whereas the development of all children and adolescents into healthy and productive adults is a national priority and ending prejudice and injustice based on sexual orientation and gender nonconformity is a human rights issue;
 Whereas the American Academy of Pediatrics, the American Counseling Association, the American Psychiatric Association, the American Psychological Association, the American School Counselor Association, the National Association of School Psychologists, and the National Association of Social Workers, together representing more than 480,000 health and mental health professionals, have all taken the position that homosexuality is not a mental disorder and thus is not something that needs to be or can be cured;
 Whereas the American Psychological Association, American Psychiatric Association, National Association of Social Workers, American Counseling Association Governing Council, and American Psychoanalytic Association have not found conversion therapy to be safe or effective;
 Whereas the American School Counselor Association’s 2014 statement on the Professional School Counselor and LGBT Youth clarifies that professional school counselors do not support efforts by licensed mental health professionals to change a student’s sexual orientation or gender identity as these practices have been proven ineffective and harmful;
 Whereas the American Psychiatric Association has opposed since 2000 any psychiatric treatment, such as reparative or conversion therapy, which is based upon the assumption that homosexuality per se is a mental disorder or based upon the a priori assumption that a patient should change his/her homosexual orientation;
 Whereas the American Academy of Child and Adolescent Psychiatry published a practice principles in 2012 in the Journal of the American Academy of Child and Adolescent Psychiatry stating Principle 6: Clinicians should be aware that there is no evidence that sexual orientation can be altered through therapy, and that attempts to do so may be harmful, and finding that There is no empirical evidence adult homosexuality can be prevented if gender nonconforming children are influenced to be more gender conforming. Indeed, there is no medically valid basis for attempting to prevent homosexuality, which is not an illness. On the contrary, such efforts may encourage family rejection and undermine self-esteem, connectedness and caring, important protective factors against suicidal ideation and attempts. … Given that there is no evidence that efforts to alter sexual orientation are effective, beneficial or necessary, and the possibility that they carry the risk of significant harm, such interventions are contraindicated.;
 Whereas the American Psychoanalytic Association updated its position statement in June 2012, on attempts to change sexual orientation, gender identity, or gender expression, and in the statement the association states As with any societal prejudice, bias against individuals based on actual or perceived sexual orientation, gender identity or gender expression negatively affects mental health, contributing to an enduring sense of stigma and pervasive self-criticism through the internalization of such prejudice. Psychoanalytic technique does not encompass purposeful attempts to convert, repair, and change or shift an individual’s sexual orientation, gender identity or gender expression. Such directed efforts are against fundamental principles of psychoanalytic treatment and often result in substantial psychological pain by reinforcing damaging internalized attitudes.;
 Whereas in 2010, the World Professional Association for Transgender Health released a statement urging the de-pathologization of gender variance in which it states The expression of gender characteristics, including identities, that are not stereotypically associated with one’s assigned sex at birth is a common and culturally diverse human phenomenon which should not be judged as inherently pathological or negative.;
 Whereas research by Caitlyn Ryan et al. entitled Family Rejection as a Predictor of Negative Health Outcomes in White and Latino Lesbian, Gay, and Bisexual Adults published in 2009, found that certain young people experienced conversion therapy as a form of family rejection, and that minors who experience family rejection based on their sexual orientation face especially serious health risks and that such youth were 8.4 times more likely to report having attempted suicide, 5.9 times more likely to report high levels of depression, and 3.4 times more likely to use illegal drugs compared with peers from families that reported no or low levels of family rejection; and
 Whereas several States have enacted or are considering legislation and other measures to prohibit conversion therapy in children and adolescents: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Stop Harming Our Kids Resolution of 2015. 2.Sense of Congress regarding conversion therapy directed at minors (a)In generalIt is the sense of Congress that conversion therapy directed at minors is discredited and ineffective, has no legitimate therapeutic purpose, and is dangerous and harmful.
 (b)State encouragementCongress encourages each State to take steps to protect minors from efforts that promote or promise to change sexual orientation, gender identity, or gender expression based on the premise that being lesbian, gay, bisexual, transgender, or gender nonconforming is a mental illness or developmental disorder that can or should be cured.
 (c)Conversion therapy definedIn this resolution, the term conversion therapy means any practice by a licensed mental health provider, health care provider, or counselor that seeks or purports to impose change of an individual’s sexual orientation, gender identity, or gender expression, including reducing or eliminating sexual or romantic attractions or feelings toward a person of the same gender and efforts to change behaviors, gender identity, or gender expression. Such term does not include counseling that—
				(1)
 (A)provides acceptance, support, and understanding of a person; (B)facilitates a person’s coping, social support, and identity exploration and development;
 (C)provides developmentally appropriate counseling for a person undergoing gender transition; or (D)provides sexual orientation- and gender identity-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices; and
 (2)does not seek to change sexual orientation, gender identity, or gender expression.  